Citation Nr: 1103690	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claims for service 
connection for bilateral knee disorders.  The Veteran disagreed 
and perfected an appeal.

In March 2010, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In April 2010, the Board remanded this claim for additional 
development.  
The Board is satisfied that there was substantial compliance with 
its remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this 
regard, the Veteran was examined and nexus opinions were 
obtained.  The case has been returned to the Board and is ready 
for further review.  


FINDINGS OF FACT

1.  A right knee disability was first manifested many years after 
service, and the preponderance of the competent evidence of 
record shows that it is unrelated to service. 

2.  A left knee disability was first manifested many years after 
service, and the preponderance of the competent evidence of 
record shows that it is unrelated to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).  

2.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2007, that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2007, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to disability ratings, as well as notice 
of the type of evidence necessary to establish an effective date.  
With that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA treatment records.  And the Veteran 
was provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

Next, specific medical opinions pertinent to the issues on appeal 
were obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion 


is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case is 
more than adequate.  The examination provided adequate basis for 
deciding this claim.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, such as arthritis, may be presumed if manifested 
to a compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Bilateral Knees

The Veteran claims that service connection is warranted for a 
right knee disorder and for a left knee disorder.  He states that 
he spent hundreds of hours on a paved training field where he 
endured hours of marching and standing and that the wear of that 
experience has resulted in his bilateral knee osteoarthritis.   
He reports that he was a training instructor and training advisor 
and these assignments required hours of marching.  He also 
indicates that the assignments required that he instruct in 
calisthenics every morning for three years.   

The service treatment records show no complaint, diagnosis or 
treatment for either a right or a left knee disorder.  His 
September 1993 separation examination report shows that he denied 
a history of a tricked or locked knee as well as a history of a 
bone or joint problem except for the left wrist.  Examination 
showed the lower extremities to be normal.  

The Veteran's DD Form 214 shows that he served as a training 
manager for two years and 11 months and as a training instructor 
for 3 years.  Additionally he has currently been diagnosed with 
arthritis of both knees.  (See, VA examination of May 2010).  
This case will turn on whether there is a nexus between the 
current disorders and the Veteran's military service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

After military service, the Veteran was treated in August 2006, 
for swelling in the knees for the past two weeks and dull pain in 
both knees.  The finding was, arthralgia of the knees.  In 
October 2006, he reported pain in the right knee.  Arthralgia of 
the right knee was diagnosed and he was injected with a steroid.  
In February 2007, he underwent an orthopedic consult.  He denied 
having any specific injury to the knee.  Examination showed mild 
varus deformity to both knees.  X-rays were noted to show 
narrowing of the patellofemoral junction.  In July 2007, severe 
degenerative arthritis of both knees was found.  In February 2008 
the Veteran reported that he felt his knee pain was due to his 
military service when he served as a drill instructor since that 
required long-term walking and marching.  Treatment for both 
knees continued into 2008.  

The Veteran was examined by VA in May 2010.  The claims file was 
reviewed.  The Veteran reported that about 4 years after 
retirement he developed intermittent swelling, pain, stiffness 
and popping of the right knee and in 1996 for the left knee.  His 
medical history was noted and he was examined.  X-rays were 
performed.  The examiner diagnosed mild arthritis of the right 
knee joint and mild to moderate osteoarthritis of the left knee.  
The examiner stated that she had considered service treatment 
records, military service, and VA medical records in arriving at 
her conclusion.  She concluded that after a review of medical 
records, taking a history, performing a physical examination and 
a review of the medical literature, mild arthritis of the right 
knee joint and moderate osteoarthritis of the left knee are less 
likely as not the result of the of any in-service injury and/or 
activities and is at least as likely as not the result of the 
Veteran's post military activities, injuries and/or the normal 
process of aging as there is no documentation in the service 
records of complaints or treatment for any knee condition.  The 
examiner cited medical literature to support her findings.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a 
duty to assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of examination, 
the rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the examiner.  
See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Court has also held that a medical opinion is 
inadequate when unsupported by clinical evidence, see Black v. 
Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, there is only one opinion regarding the etiology of the 
Veteran's bilateral knee disorder.  The VA examiner reviewed the 
Veteran's claims file and medical history in conjunction with her 
examination.  The Board finds that the evidence presented by the 
VA examiner to be most probative regarding this claim.  The 
examiner offered an opinion with rationale and the finding stands 
uncontradicted in the file.  In this case, the Board finds that 
the weight of the competent evidence does not attribute the 
Veteran's bilateral knee disorder to active duty, despite his 
contentions to the contrary.  Specifically, no medical 
professional has established a nexus between the Veteran's 
diagnosed knee disorders and active duty service.  In fact, as 
noted, a VA examiner has stated that there is no relationship 
between either disability and service, and this finding was based 
on examination of the Veteran and a review of the claims file.  
It stands uncontradicted in the record and is highly probative.  
As such the most persuasive medical evidence in the file supports 
a finding that the current findings are not related to service. 

The Board has considered the lay statements reported by the 
Veteran.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the  
Federal Circuit determined that lay evidence can be competent and  
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting  
that sometimes the layperson will be competent to identify the  
condition where the condition is simple, for example difficulty  
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis,  
or (3) lay testimony describing symptoms at the time supports a  
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").   
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his bilateral knee disorder is the result of service, he has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his bilateral knee disorder and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence 
means evidence provided by a person  who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements of 
the Veteran in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between the claimed disorders and the Veteran's period of 
service.  As he is found to be not competent as to this 
consideration, a discussion on credibility is not necessary.   

Further, to the extent that the Veteran's statements are offered 
as evidence of continuity of  symptomatology, the Board 
acknowledges that lay evidence  concerning continuity of symptoms 
after service, if credible, is  ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
Veteran's treatment records do not reflect a diagnosis of a knee 
problem until 2006, many years after service, weighs heavily 
against the claim.  The Board is not holding that corroboration 
is required.  Rather, the Board finds his assertions to be less 
credible than the negative contemporaneous records.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, with respect 
to a merits review, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Further the 
Veteran himself has stated that his bilateral knee problems did 
not begin until a few years after service.  (See, VA examination 
of May 2010, and Board hearing testimony).  As such, the Board 
finds that the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  

The preponderance of the evidence is against finding that the 
Veteran has a right knee or a left knee disorder etiologically 
related to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.




ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


